Citation Nr: 1226482	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for left great toe hallux valgus with arthritis.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the case subsequently was transferred to the RO in Winston-Salem, North Carolina.  

The Board notes that the Veteran also perfected an appeal with respect to denials of service connection for bilateral hip disability, bilateral knee disability and low back disability but those matters were resolved by an October 2011 Decision Review Officer decision granting service connection for those claimed disabilities.  In addition, prior to certification of the appeal, the Veteran withdrew his appeal for service connection for a sleep disorder and for earlier effective dates for the grants of service connection for posttraumatic stress disorder and tinnitus.  The Board has limited its consideration accordingly.  

The Veteran participated in an informal conference with a Decision Review Officer in September 2011.  A summary of that proceeding is of record.  

Additionally, the Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge in July 2012.  In June 2012, prior to the date of the hearing, the Veteran withdrew his request for a hearing.  


FINDING OF FACT

The Veteran's left hallux valgus with degenerative changes is manifested by occasional pain; the metatarsal head has not been resected and the impairment from the disability is not equivalent to an amputation of the great toe.  


CONCLUSION OF LAW

The criteria for a compensable rating for left hallux valgus with arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.31, 4.45, 4.71a, Diagnostic Codes 5003, 5280 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in September 2005 and March 2009.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the record reflects that service treatment and post service private treatment records have been obtained and the Veteran was afforded appropriate VA examinations.  The Board finds that the examination reports are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  There is no indication that the disability has increased in severity since the most recent examination of the disability.  

The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hallux valgus is rated under the criteria of 38 C.F.R. § 4.71a, for unilateral hallux valgus.  A rating of 10 percent is awarded for hallux valgus operated with resection of the metatarsal head, or for severe hallux valgus equivalent to amputation of the great toe.  There is no provision for a rating higher than 10 percent.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

By a June 2006 rating decision, the RO granted service connection for hallux valgus of the left great toe, and assigned a noncompensable rating effective in June 2005.  The Veteran appealed, asserting that his disability warranted a compensable rating. 

In December 2005, the Veteran was afforded a VA examination.  Examination showed a normal left foot except for a slight increase in a bunion and a slight increase in a metatarsal varus angulation.  The Veteran did not report any flare-ups or current pain in the foot.  X-rays of the left foot revealed some degree of hallux valgus in the great toe, but otherwise revealed normal findings.  A diagnosis of left hallux valgus was provided.

Treatment records from Peachtree Physical Therapy dated in April 2007 note mild bilateral pes planus, but otherwise reflect treatment for other orthopedic conditions.

A June 2008 VA new patient record is negative for any complaint of foot pain.  Subsequent VA treatment records are likewise negative for any complaint of or treatment for left foot pain.

In an August 2009 letter, the Veteran's wife stated he complained of foot pain, as well as pain in other areas, on a consistent basis.  

A September 2009 letter from C.B., MD, DABFP, indicates that the physician had treated the Veteran since his retirement from the army in 2005, and that since the initial visit, the Veteran complained of foot pain.  The physician reported that the Veteran suffered from hallux valgus (bunion disorder) which was also noted in his military records.

A September 2011 DRO informal conference report does not include any discussion of the Veteran's complaints regarding his left great toe hallux valgus.

The Veteran was afforded a VA fee- basis examination of the left foot on September 29, 2011.  The Veteran reported localized pain occurring about one to two times a month, lasting about three hours.  Pain could be exacerbated by physical activity.  The Veteran had no weakness, stiffness, swelling, or fatigue either while at rest or while standing and walking, however, there was some pain while standing and walking.  Examination revealed active motion in the mateatarsophalangeal joint (TMJ) of the great left toe.  There was no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation affecting the left great toe.  There was no tenderness on palpation of the plantar surface of the left foot.  There was no abnormal alignment of the Achilles tendon, and there was no evidence of pes planus, pes cavus, hammer toes, hallux rigidis, or Morton's metatarsalgia.  The degree of angulation of the left foot hallux valgus was slight with no resection of the metatarsal head present.  The Veteran did not require any type of support with his shoes.  

X-rays revealed mild degenerative joint disease and hallux valgus of the left first metatarsal phalangeal (MTP) joint and superior calcaneal spur.  The examiner changed the previous diagnosis of left hallux valgus to include left foot degenerative joint disease and superior calcaneal spur.  The examiner explained the previous diagnosis of hallux valgus was proper, and the new diagnosis only demonstrated a progression of the previous diagnosis.

Although the September 2011 VA examination disclosed a progression in the disability, none of the evidence shows that the disability warrants a compensable rating.  In this regard, the Board notes that the Veteran has not undergone resection of the metatarsal head.  In addition, the service-connected impairment is not equivalent to amputation of the great toe.  The objective medical evidence and the Veteran's statements show that the disability is manifested by occasional pain.  This is not the functional equivalent of an amputation of the great toe.  The Board acknowledges that the Veteran now has degenerative changes of the left MTP joint; however, the MTP joint is not a major joint and multiple involvements of the metatarsal and tarsal joints is not shown.  Therefore, a compensable rating under Diagnostic Code 5003 is not warranted.  See 38 C.F.R. § 4.45 (2011).   

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more a compensable rating.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the Veteran's disability level and symptomatology are consistent with the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating for left hallux valgus with arthritis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


